On Motion For Rehearing.
The cases of Seaboard Air-Line Ry. v. Jarrell, 145 Ga. 688 (89 S. E. 718), Jarrell v. Seaboard Air-Line Ry., 23 Ga. App. 717 (99 S. E. 386), Hines v. Bellah, 26 Ga. App. 361 (106 S. E. 559), which are relied upon by the plaintiff in error, and which it is contended were overlooked by this court in rendering the foregoing decision, are distinguishable from this case, in that in those cases the decisions were based on the conclusion of the appellate courts that there was no evidence in those cases authorizing a finding that the fires were started by the defendant railroads. Those cases held, in effect, that a railroad is not rendered liable for merely negligently permitting grass and other combustible material to accumulate on its right-of-way and to communicate fire therefrom, unless it is shown that the railroad also started the fire; and they each held that there was no evidence, direct or circumstantial, to authorize a finding that the defendant railroad started the fire. In the instant case, the evidence as to the *405presence of live coals on the right-of-way just after the passing of the train, together with evidence that the fire actually commenced on the right-of-way itself, is sufficient to authorize a jury to infer that the fire was started by the defendant. In such a case, the verdict in favor of the plaintiff was authorized, although the evidence may not have shown that the defendant was negligent in permitting live coals to be dropped from its engine or negligent in the equipping or maintenance of its engine.

Rehearing denied.


Sutton, C. J., and Felton, J., concur.